DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. [WO2017/021248 A1].
Regarding claim 1, Han discloses a current transformer with fluid or oil paper insulation for a high voltage (page 6, Figure 1), comprising a head housing (e.g., 3, page 6, Figure 1) that is passed through by a primary conductor (e.g., 1), wherein a measurement device penetrated by the primary conductor 1 is arranged in the head housing 3,
wherein the primary conductor 1 comprises two different types, specifically an outer tube primary conductor (e.g., 11) as a first type and one or more inner conductor primary conductors (e.g., 12, 13, 14, 15, page 6, Figure 1)  as a second type, wherein the outer tube primary conductor 11 encloses an interior  that is configured to receive the one or more inner conductor primary conductors (e.g., 12,13, 14, 15), and the one or more inner conductor primary conductors are able to be inserted into the interior (inner portion of outer tube 11).
Regarding claim 2, Han discloses a plurality of reception pockets (e.g., where inner primary conductors 12, 13, 14, 15 are disposed) are formed in the interior, the reception pockets position the one or more inner conductor primary conductor or conductors in the interior.
Regarding claim 3, Han discloses wherein spacers (e.g., portions of resin 2, page 7, Figure 3) are provided for the reception pockets (e.g., pockets containing inner primary conductors 12,13, 14, 15).
Regarding claim 4, Han discloses the one or more inner conductor primary conductors (e.g., 12-15) are arranged uniformly distributed in a circumferential direction (page 8, see Figure 3).
 Regarding claim 5, Han discloses wherein three inner conductor primary conductors (e.g., 12, 13, 14, see Figure 3) are arranged at corners of a right-angled isosceles triangle (i.e., inner conductors 12-15 arranged at 90 degree spacing, therefore inner primary conductors 12-14 are arranged at corners of a right-angled isosceles triangle, page 8).
Regarding claim 6, Han discloses wherein the outer tube primary conductor 11 is insulated from the head housing 3 on only one side and preferably connected conductively to the housing 3 on the other side (i.e., outer primary conductor 11 is connected to inner primary 12 by means of housing 3, see last part of page 8, thereby connecting with inner conductors 12-15 and 16 in series through busbars and the other end connected to transmission line is insulated).
Regarding claim 7, Han discloses the one or more inner conductor primary conductor or conductors (e.g., 12-15) are insulated from the outer tube primary conductor 11 (e.g., through epoxy resin 2, beginning of page 7).
Regarding claim 8, Han discloses the one or more inner conductor primary conductor or conductors (e.g., 12-15) are mounted in the interior without seals (e.g., meant to be connected to busbars 41-44, page 8).
Regarding claim 12. Han discloses wherein connections for high-voltage conductors are provided on the outer tube primary conductor 11 at both ends (e.g., one end has connection to busbars for the current transformer and the other end connected to the transmission line, page 8, Figures 1-4).
Regarding claim 14, Han discloses wherein the one or more inner conductor primary conductors (e.g., inner primary conductors 12-15) are air-insulated (page 6).
Regarding claim 15, Han discloses the outer tube primary conductor 11 is connected conductively to the head housing 3 on another side (see claim 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Cappabianca et al. [U.S. Patent No. 10102962].
Regarding claim 9, Han discloses the instant claimed invention discussed above except for the outer tube primary conductor has a protuberance pointing into the interior.
Cappabianca discloses outer tube conductor (e.g., conductive magnetic tube enclosing the wires of inductor 307, column 5, lines 34-38, Fig. 3) has a protuberance pointing into the interior (see annotated Figure 3 below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an outer tube conductor that has protuberance pointing into the interior of the structure as taught by Cappabianca to be the outer tube primary conductor of Han to provide the current transformer with an enhance and balanced electric field if the inner conductor will be arranged in the configuration recited in claim 5, i.e., right -angled isosceles triangle. 

    PNG
    media_image1.png
    196
    382
    media_image1.png
    Greyscale

Regarding claim 11, Cappabianca discloses the protuberance (as shown in annotated Figure 3 above) is positioned the same way as the one or more inner conductor primary conductors (e.g., positioned to be part of right -angled isosceles triangle).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Cappabianca as applied to claim 9 above, and further in view of Chen et al. [CN107294030 A].
Regarding claim 13, Han discloses connections for high-voltage conductors (e.g., high voltage conductors 11-15 in the current transformer, page 6) are provided on the outer tube primary conductor at both ends (as explained in claims 6 and 12).
Han in view of Cappabianca discloses the instant claimed invention discussed above except for the connections are configured as screw-on surfaces on the protuberance.
Chen discloses connections are configured as screw-on surfaces (e.g., screw 73 on surface of metal conductor tube 31, page 5, Figure 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use connections with screw-on surfaces as taught by Chen to the protuberance of the outer primary conductor high-voltage structure of Han in view of Cappabianca to provide the current transformer with a reliable contact force and shockproof performance.
Allowable Subject Matter
Claims 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Reason for allowable subject matter:
Claim 10 recites, inter alia, the protuberance has a cross section that is at least as great as a cross section of the one or more inner conductor primary conductors. 

The references of record do not teach or suggest the aforementioned limitation, would it be obvious to modify those references to include such limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837     
                                                                                                                                                                                        
/MANG TIN BIK LIAN/            Primary Examiner, Art Unit 2837